DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ election and claims of 11 August 2022 are entered.
	Claims 6 and 15 have been canceled. Claims 1-5, 7-14, and 16-22 are pending. Claims 1-5, 7-11, and 19-22 are withdrawn. Claims 12-14 and 16-18 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group IV (claims 12-14 and 16-18) in the reply filed on 11 August 2022 is acknowledged.
Claims 1-5, 7-11, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a recombinant viral vector comprising a capsid and transgene that specifically binds to cells of the brain and/or spinal cord. The capsid comprises a capsid protein comprising a peptide, polypeptide, or protein comprising SEQ ID NO: 6, having the sequence XDGXXWX, where X can be any amino acid. 
The specification indicates that peptides were selected from five rounds of selection of a random X7-AAV library covering more than 1 x 108 individual clones (see e.g. Example 1). From this library the selected peptides were harvested from extracted mice brains, and after five rounds of selection SEQ ID NOs:1-5 were isolated and found to bind to cells of the brain and spinal cord (see e.g. Example 1). SEQ ID NO: 1 does not read upon SEQ ID NO: 6. However, the peptides ADGVQWT, DDGVSWK, SDGLTWS, and SDGLAWV were isolated as SEQ ID NOs:2-5, which the Applicants utilize to suggest a general motif of XDGXXWX. 
As indicated above, the library is extremely large and only four peptides were isolated. The variable X positions of SEQ ID NO: 6 therefore allow for 8855 sequences to contain the alleged motif .DG..W., but as found in the experimental results only four compounds are isolated that bind to brain and/or spinal cord cells. This indicates that the ability of a 7-mer peptide to bind to these cells, even if the alleged motif is present, is highly unpredictable. 
The specification elsewhere does not indicate or provide a suggestion that the .DG…W. motif is a core sequence that leads to inherent binding to brain and/or spinal cord cells. 
Körbelin J (Disseration, 31 October 2013) discusses the same peptides as disclosed, i.e. also indicates that only four peptides were identified from the same starting library that bound to cells of the brain and/or spinal cord.
The four peptides are only a small subset of the peptides that encompass the genus, discounting that other residues would also be present in the capsid that could impact brain and/or spinal cord cell binding. 
Given the starting source of 108 variants, and the relatively limited genus of 8855 peptides to cover all variants of SEQ ID NO: 6, the fact that only four peptides were isolated suggests that not all peptides in the genus possess the claimed function of binding to brain and/or spinal cord cells. While the core sequence is present in all four peptides, it is not clear that that sequence alone serves as a nexus between any capsid protein and the ability to bind to brain and/or spinal cord cells. The limited species are not representative of the larger genus, especially considering that from the genus and the starting peptide library only four were isolated and determined to possess the claimed functionality. One of ordinary skill in the art would not recognize possession of the claimed genus based on the four isolated peptides as disclosed. Therefore, the claims lack written description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Körbelin J (Disseration, 31 October 2013, hereafter referred to as Körbelin).
The Körbelin dissertation discloses screening of heptapeptide sequences for those that target the brain (see e.g. Section 4.2.3). In particular, Körbelin discloses a consensus of XDGXXWX, including the dominant peptide SDGLTWS (see e.g. Section 4.2.3, Table 15). Körbelin discloses that brain-enriched AAV particular containing ADGVQWT, DDGVSWK, SDGLAWV, and SDGLTWS were introduced into rAAV2 vectors containing a luciferase gene (see e.g. Section 4.4.1). This constitutes a recombinant viral vector containing a capsid protein comprising SEQ ID NO: 6 and a transgene packaged therein, anticipating claim 12.
With respect to claims 13 and 14, the Körbelin art discloses an AAV2 serotype. 
With respect to claim 18, the luciferase transgene is the form of a ssDNA or dsDNA. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Körbelin J (Disseration, 31 October 2013) and Dodge et al. (USP 9,034,836 B2, published 19 may 2015, filed 4 December 2008, hereafter referred to as ‘836).
The relevance of Körbelin is set forth above. The difference between Körbelin and the claimed invention is the transgene.
The ‘836 patent discloses delivery of a transgene to the spinal cord using an AAV vector, where the transgene encodes survival motor neuron gene 1 (see e.g. claim 1). Delivery is accomplished via administration in the brain (see e.g. claims 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAV vector of Körbelin encoding a luciferase gene as the transgene with the SMN-1 as found in ‘836. The rationale for the substitution comes from the similar use of AAV vectors as well as targeting of the brain and spinal cord. There would have been a reasonable expectation of success because ‘836 shows use of an AAV gene to deliver a functional transgene, and one of ordinary skill in the art would have expected the Körbelin vector to provide targeting to neural cells in the brain and/or spinal cord. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658